UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15( d ) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 27, 2015 HECLA MINING COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-8491 77-0664171 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 6500 North Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of Principal Executive Offices) (Zip Code) (208) 769-4100 (Registrant's Telephone Number, Including Area Code) N/A (Former name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: X
